MEMORANDUM OPINION
                                        No. 04-11-00014-CV

                 STONEBROOK SNF, LLC d/b/a Stonebrook Manor at Broadway,
                                    Appellant

                                                 v.

                 Trini GONZALES as Next Friend for Natividad Gonzalez, an Adult,
                                          Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CI10104
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion states the parties have

agreed that the costs of appeal shall be taxed against the party who incurred them. The motion

contains a certificate of service to appellee, who has not opposed the motion. Therefore, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against

the party who incurred them. See id. 42.1(d).

                                                             PER CURIAM